Name: Council Regulation (EEC) No 3787/85 of 20 December 1985 amending, on account of the accession of Spain and Portugal, Regulation (EEC) No 3587/82 on common rules for imports of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  Asia and Oceania
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 366 / 43 COUNCIL REGULATION (EEC) No 3787/85 of 20 December 1985 amending, on account of the accession of Spain and Portugal , Regulation (EEC) No 3587/ 82 on common rules for imports of certain textile products originating in Taiwan THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal and in particular Articles 27 and 396 thereof, Having regard to the proposal from the Commission , Whereas pursuant to Article 27 of the Act of Accession and Annex II thereto , Regulation (EEC) No 3587 / 82 (*), as last amended by Regulation (EEC) No 853 / 83 ( 2 ), must be adapted to take account of the accession of the new Member States ; Whereas , pursuant to Article 2 ( 3 ) of the Treaty of . Accession , the institutions of the Community may adopt , before accession , the measures referred to in Articles 27 and 396 of the Act of Accession , these measures entering into force only subject to and on the date of the entry into force of that Treaty , ( b ) The following paragraphs are inserted : '2a . For the purposes of applying paragraphs 1 and 2 in 1986 , the preceding calendar year's total imports into the Community shall be calculated on the basis of imports into the Community as constituted on 31 December 1985 , and also imports into Spain and Portugal . Trade between the Community and Spain and Portugal , and also trade between Spain and Portugal themselves , shall not be included in these quantities . 2b . For the purposes of establishing in 1986 the Community limits and the regional limits , other than for Spain and Portugal , if the data for calculating the total quantities of imports into the Community pursuant to paragraph 2 are not available , or if these quantities are lower than those calculated in accordance with the rules used prior to enlargement , the latter shall continue to apply . For the purposes of establishing regional limits for Spain and Portugal , if statistics for 1985 are not available the total quantities of imports into the Community will be calculated in the same way as provided for in paragraph 2 on the basis of imports in 1984 .' 2 . The quantitative limits established in Annex II are hereby amended for 1986 as set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1986 , subject to the entry into force of the Treaty of Accession of Spain and Portugal . HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3587 / 82 is hereby amended as follows : 1 . in Article 3 : ( a ) the following are added in paragraph 2 ( a ) ( 2 ): 'Spain 7,5 % Portugal 1,5 % '; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. KRIEPS H OJ No L 374 , 31 . 12 . 1982 , p . 1 . ( 2 ) OJ No L 98 , 16 . 4 . 1983 , p . 1 . No I 366 /44 Official Journal of the European Communities 31 . 12 . 85 ANNEX GROUP I A Category CC i heading No NIMEXE code ( 1986 ) Description Units Mem ­ ber States Quantitative limits 1 January to 31 December 1986 2 55.09 Other woven fabrics of cotton : Tonnes D (') 1 370 55.09-03 , 04 , 05 , 06 , 07 , 08 , 09 , 10 , 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19 , 21 , 29 , 32 , 34 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77 , 78 , 79 , 80 , 81 , 82 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 Woven fabrics of cotton , other than gauze , terry fabrics , nar ­ row woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics F ( ») I BNL UK IRL DK GR E P EEC 711 872 2 026 748 45 130 12 80 7 6 001 2 a ) 55.09-06 , 07 , 08 , 09 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 70 , 71 , 73 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 a ) Of which other than un ­ bleached or bleached D F I BNL UK IRL DK GR E P EEC 96 51 62 84 53 3 11 3 12 2 397 3 56.07 A 56.07-01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47 , 49 Woven fabrics of man-made fibres (discontinuous or waste ): A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics Tonnes D F I BNL UK IRL DK GR E P EEC 1 581 1 511 2 076 2 158 466 41 60 158 100 2 8 153 3 a ) 56.07-01 , 05 , 07 , 08 , 12 , 15 , 19 , 22 , 25 , 29 , 31 , 35 , 38 , 40 , 41 , 43 , 46 , 47 , 49 a ) Of which : Other than unbleached or bleached D F I BNL UK IRL DK GR E P EEC 97 93 146 105 31 3 4 107 15 2 603 ( J ) Within the quantitative limits for Germany and France the following sub-limits exist for products falling under NIMEXE code 55.09-03 and 10 : Germany France 1983 : 550 tonnes 1983 : 65 tonnes 1984 : 551 tonnes 1984 : 66 tonnes 1985 : 552 tonnes 1985 : 67 tonnes 1986 : 553 tonnes 1986 : 68 tonnes 31 . 12 . 85 Official Journal of the European Communities No L 366 / 45 GROUP IB Category | CCT heading No NIMEXE code ( 1986 ) Description Units Mem ­ ber States Quantitative limits 1 January to 31 December 1986 4 i j ! 60.04 ; B I II a ) b ) c ) IV b ) 1 aa ) dd ) 2 ee ) d ) 1 aa ) dd ) 2 dd ) 60.04-19 , 20 , 22 , 23 , 24 , 26 , 41 , 50 , 58 , 71 , 79 , 89 Under garments , knitted or crocheted , not elastic or rubber ­ ized : Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers , under ­ vests and the like , knitted or crocheted , not elastic or rubber ­ ized , other than babies' gar ­ ments , of cotton or synthetic textile fibres ; T-shirts and light ­ weight fine knit roll , polo or turtle necked jumpers and pull ­ overs , of regenerated textile fibres , other than babies' gar ­ ments 1 000 pieces D F I BNL UK IRL DK GR E P EEC 2 575 1 198 350 2 010 1 062 20 65 10 28 6 7 324 5 60.05 A I II b)4 bb ) 11 aaa ) bbb ) ccc ) ddd ) eee ) i 22 bbb ) ccc ) ddd ) eee ) m 60.05-01 , 31 , 33 , 34 , 35 , 36 , 39 , 40 , 41 , 42 , 43 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : jerseys pullovers , slip-overs , waist-coats , twinsets , cardigans , bedjackets and jumpers , knitted or crocheted , not elastic or rub ­ berized , of wool , of cotton or of man-made textile fibres 1 000 pieces D F I BNL UK IRL DK GR E P EEC 4 762 569 738 5 263 7 149 35 149 10 21 4 18 750 6 61.01 B V d) 1 2 3 e) 1 2 3 Men's and boys' outer garments : 1 000 pieces D F I BNL UK IRL DK GR E P EEC 1 787 190 109 791 356 10 11 6 26 5 3 291 | 61.02 ! B II e ) 6 aa ) bb ) i cc ) 61.01-62 , 64 , 66 , 72 , 74 , 76 61.02-66 , 68 , 72 Women's , girls' and infants' outer garments : B. Other : Men's and boys' woven breeches , shorts and trousers ( including slacks ); women's , girls' and infants ' woven trousers and slacks , of wool , of cotton or of man-made textile fibres No L 366 / 46 Official Journal of the European Communities 31 . 12 . 85 Category 7 CCT heading No 60.05 A II b)4 aa ) 22 33 44 55 61.02 B II e ) 7 bb ) cc ) dd ) NIMEXE code ( 1986 ) 60.05-22 , 23 , 24 , 25 61.02-78 , 82 , 84 Description Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other: Women's , girls' and infants' outer garments : B. Other : Blouses and shirt-blouses , knit ­ ted , crocheted ( not elastic or rubberized), or woven , for women , girls and infants , of wool , of cotton or of man-made textile fibres Units 1 000 pieces Mem ­ ber States D F I BNL UK IRL DK GR E P EEC Quantitative limits 1 January to 31 December 1986 1 583 79 89 607 281 3 17 5 13 3 2 680 8 61.03 A 61.03-11 , 15 , 19 Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' shirts , woven , of wool , of cotton or of man-made textile fibres 1 000 pieces D F I BNL UK IRL DK GR E P EEC 5 807 130 285 1 279 805 7 13 9 40 6 8 381 GROUP II A Category 20 CCT heading No 62.02 B la ) c ) NIMEXE code ( 1986 ) 62.02-12 , 13 , 19 Description Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen , woven Units Tonnes Mem ­ ber States D F I BNL UK IRL DK GR E P EEC Quantitative limits 1 January to 31 December 1986 114 11 10 18 13 1 3 7 3 180 31 . 12 . 85 Official Journal of the European Communities No L 366 /47 Category CCT heading No NIMEXE code ( 1986 ) Description Units Mem ­ ber States Quantitative limits 1 January to 31 December 1986 22 Tonnes56.05 A Yarn of man-made fibres ( disconti ­ nuous or waste ), not put for retail sale : A. Of synthetic textile fibres : Yarn of discontinous or watse synthetic fibres , not pat for retail sale 2 724 1 065 556 741 1 681 16 331 27 45 6 56.05-03 , 05 , 07 , 09 , 11 , 13 , 15 , 19 , 21 , 23 , 25 , 28 , 32 , 34 , 36 , 38 , 39 , 42 , 44 , 45 , 46 , 47 D F I BNL UK IRL DK GR E P EEC UK 7 192 22 a a ) Of which acrylic 95656.05-21 , 23 , 25 , 28 , 32 , 34 , 36 23 56.05 B TonnesYarn of man-made fibres ( disconti ­ nuous or waste ), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste regenerated fibres , not put up for retail sale D 993 F 218 I 602 BNL 1 722 UK 279 IRL 11 DK 36 GR 16 E 19 P 4 EEC 3 900 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91 , 95 , 99 GROUP II B Category CCT heading No NIMEXE code ( 1986 ) Description Units Mem ­ ber States Quantitative limits 1 January to 31 December 1986 12 60.03 A 1 000 pairsStockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , not elastic or rubberized : B I II b ) C D 60.03-11 , 19 , 20 , 27 , 30 , 90 Other than women's stockings of synthetic textile fibres D F I BNL UK IRL DK GR E P EEC 12 681 2 112 1 149 1 930 5 483 76 4 648 106 193 39 28 417 13 60.04 1 000 pieces B IV b ) 1 cc ) 2 dd ) d ) 1 cc ) 2 cc ) 60.04-48 , 56 , 75 , 85 Under garments , knitted or croche ­ ted , not elastic or rubberized : Men's and boys' underpants and briefs , women's , girls' and in ­ fants ' (other than babies') knickers and briefs , knitted or crocheted , not elastic or rubber ­ ized , of cotton or synthetic tex ­ tile fibres D F I BNL UK IRL DK GR E P EEC 777 391 122 222 180 6 22 9 70 28 1 827 No L 366 / 48 Official Journal of the European Communities 31 . 12 . 85 Mem ­ Category CCT heading No NIMEXE code ( 1986 ) Description Units ber States Quantitative limits 1 January to 31 December 1986 14 A 61.01 A I 1 000 pieces 61.01-01 Men 's and boys' outer garments : Men's and boys' coats of im ­ pregnated , coated , covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 D F I BNL UK IRL DK GR E P EEC 1 549 193 141 242 221 10 28 14 7,5 1,5 2 407 14 B 1 000 pieces61.01 B V b 1 2 3 61.01-41 , 42 , 44 , 46 , 47 Men 's and boys' outer garments : Men's and boys' woven over ­ coats , raincoats and other coats , cloaks and capes , other than those of category 14 A , of wool , of cotton or of man-made textile fibres D F I BNL UK IRL DK GR E P EEC 236 29 22 24 37 1 8 3 7,5 1,5 369 15 A 1 000 pieces61.02 B I a 61.02-05 Women's , girls' and infants' outer garments : B. Other : Women 's, girls' and infants' coats of impregnated , coated , covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 D F I BNL UK IRL DK GR E P EEC 1 040 86 68 83 109 4 13 11 7,5 1,5 1 423 15 B 61.02 B II e 1 000 pieces BNL UK 81 641 aa ) bb ) cc ) 2 aa ) bb ) cc ) 61.02-31 , 32 , 33 , 35 , 36 , 37 , 39 , 40 Women 's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers , other than garments of category 15 A , of wool , of cotton or of man-made textile fibres 16 1 000 pieces61.01 B V c ) 1 2 3 61.01-51 , 54 , 57 Men 's and boys' outer garments : Men 's and boys ' woven suits ( in ­ cluding coordinate suits con ­ sisting of two or three pieces , which are ordered , packed , con ­ signed and normally sold together ) of wool , of cotton or of man-made textile fibres , ex ­ cluding ski suits 355 24 14 11 37 1 2 3 7,5 1,5 456 D F I BNL UK IRL DK GR E P EEC 31 . 12 . 85 Official Journal of the European Communities No L 366 /49 Category CCT heading No NIMEXE code ( 1986 ) Description Units Mem ­ ber Quantitative limits 1 January to 31 December 1986States 17 1 000 pieces61.01 B V a ) 1 2 3 61.01-34 , 36 , 37 Men's and boys' outer garments : Men's and boys' woven jackets (excluding waister jackets ) and blazers of wool , of cotton or of man-made textile fibres D F I BNL UK IRL DK GR E P EEC 504 53 44 29 68 2 7 3 7,5 1,5 719 18 Tonnes61.03 B C Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' woven under garments other than shins , of wool , of cotton or of man-made textile fibres 61.03-51 , 55 , 59 , 81 , 85 , 89 D F I BNL UK IRL DK GR E P EEC 372 60 52 189 139 3 26 3 7,5 1,5 853 19 1 000 pieces61.05 A 61.05-20 Handkerchiefs : A. Of woven cotton fabric , of a value of more than 15 ECU / kg net weight B. Other : Handkerchiefs of woven fabric , of a value of not more than 15 ECU / kg net weight D F I BNL UK IRL DK GR E P EEC 2 240 1 003 518 832 816 34 104 63 100 25 5 735 61.05-30 , 99B I III 21 1 000 pieces| 61.01 B IV 61.02 B II d ) Men's and boys' outer garments Women's , girls ' and infants' outer garments : B. Other : Parkas , anoraks , windcheaters , waister jackets and the like , woven , of wool , of cotton or of man-made textile fibres D F I BNL UK IRL DK GR E P EEC 2 906 205 107 106 142 7 19 11 40 8 3 551 61.01-29 , 31 , 32 61.02-25 , 26 , 28 No I 366 / 50 Official Journal of the European Communities 31 . 12 . 85 Category CCT heading No NIMEXE code ( 1986 ) Description Units Mem ­ ber States Quantitative limits 1 January to 31 December 1986 24 60.04 1 000 pieces B IV b ) 1 bb ) 2 aa ) bb ) d ) 1 bb ) 2 aa ) bb ) 60.04-47 , 73 Df 1 ) F (1 ) I BNL UK IRL DK GR E P EEC 1 864 170 147 256 242 16 27 15 28 6 2 771 Under garments , knitted or crocheted , not elastic or rubber ­ ized : Men 's and boys ' pyjamas , knit ­ ted or crocheted , of cotton or of synthetic textile fibres Women 's , girls' and infants' (other than babies') knitted or crocheted pyjamas and night dresses , of cotton or synthetic fibres 60.04-51 , 53 , 81 , 83 1 000 pieces26 D F I BNL UK IRL DK GR E P EEC 2 334 117 96 136 145 5 19 7 38 8 2 905 60.05 A II b)4 cc ) 11 22 33 44 61.02 B II e ) 4 bb ) cc ) dd ) ee ) Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women 's , girls' and infants' outer garments : B. Other : Women 's , girls' and infants ' ( other than babies') woven and knitted or crocheted dresses of wool , of cotton or of man-made textile fibres 60.05-45 , 46 , 47 , 48 61.02-48 , 52 , 53 , 54 27 1 000 pieces D F I BNL UK IRL DK GR E P EEC 996 57 106 103 111 2 11 4 20 4 1 384 60.05 A II b)4 dd ) 61.02 B II e ) 5 aa ) bb ) cc ) Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women 's , girls' and infants' outer garments : B. Other : Women's , girls ' and infants' ( other than babies') woven and knitted or crocheted skirts , in ­ cluding divided skirts 60.05-51 , 52 , 54 , 58 61.02-57 , 58 , 62 (*) Within the quantitative limits for Germany and France the following sub-limits exist for products falling under NIMEXE code 60.04-53 and 83 : Germany France 1983 : 300 000 pieces 1984 : 308 000 pieces 1985 : 315 000 pieces 1986 : 323 000 pieces 1983 : 40 000 pieces 1984 : 41 000 pieces 1985 : 42 000 pieces 1986 : 43 000 pieces 31 . 12 . 85 Official Journal of the European Communities No L 366 / 51 Mem ­ Category CCT heading No NIMEXE code ( 1986 ) Description Units Quantitative limits 1 January to 31 December 1986 ber States 28 60.05 A II b)4 ee ) 1 000 piecesOuter garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted trousers ( except shorts ) other than babies ' D F I BNL UK IRL DK GR E P EEC 318 45 37 64 97 2 5 3 7,5 1,5 580 60.05-61 , 62 , 64 29 61.02 1 000 pieces UK 63 B II e ) 3 aa ) bb ) cc ) 61.02-42 , 43 , 44 Women's , girls ' and infants ' outer garments : B. Other : Women 's , girls' and infants' ( other than babies') woven suits and costumes ( including coordi ­ nate suits consisting of two or three pieces which are ordered , packed , consigned and normally sold together ), of wool , of cot ­ ton or of man-made textile fibres excluding ski suits 1 000 pieces30 A 61.04 B I Women's , girls ' and infants ' under garments : 61.04-11 , 13 , 18 Women 's , girls ' and infants' woven pyjamas and night dresses , of wool , of cotton or of man-made textile fibres D F I BNL UK IRL DK GR E P EEC 1 405 257 119 280 188 9 24 10 11 2 2 305 31 61.09 D 1 000 pieces UK 355Corsets , corset-belts , suspender ­ belts , brassieres , braces , suspen ­ ders , garters and the like ( including such articles of knitted or crocheted fabrics ) whether or not elastic : 61.09-50 woven , knitted orBrassieres , crocheted No I 366 / 52 Official Journal of the European Communities 31 . 12 . 85 Mem ­ Category CC: F heading No NIMEXE code ( 1986 ) Description Units ber States Quantitative limits 1 January to 31 December 1986 68 Tonnes IRL 5,560.04 A I II a ) b ) c ) III a ) b ) c ) d ) Under garments , knitted or crocheted , not elastic or rubber ­ ized : A. Babies' garments ; girls' garments up to and including commercial size 86 Babies' under garments of knit ­ ted or crocheted fabrics , not elastic or rubberized 60.04-02 , 03 , 04 , 06 , 07 , 08 , 10 , 11 , 12 , 14 73 60.05 A II b ) 3 1 000 pieces D F I BNL UK IRL DK GR E P EEC 722 64 51 356 223 4 8 7 10 2 1 447 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric , not elastic or rubberized , of wool , of cotton or of man-made tex ­ tile fibres 60.05-16 , 17 , 19 78 Tonnes61.01 A II B III Vf) 1 61.01-09 , 24 , 25 , 26 , 81 , 92 , 95 , 96 g ) 1 2 3 Men 's and boys' outer garments : Men's and boys' woven bath robes , dressing gowns , smoking jackets and similar indoor wear , ski suits consisting of two or three pieces and other outer gar ­ ments , except garments of cate ­ gories 6 , 14 A , 14 B , 16, 17 , 21 , 76 and 79 , of wool , of cotton or of man-made textile fibres f 1 ) D F I BNL UK IRL DK GR E P EEC 1 624 162 145 465 207 24 29 12 7,5 1,5 2 677 81 Tonnes61.02 B I b ) II c ) e ) 8 aa ) 9 aa ) bb ) cc ) 61.02-07 , 22 , 23 , 24 , 85 , 90 , 91 , 92 D F I BNL UK IRL DK GR E P EEC 2 075 292 217 582 388 27 47 16 12 2 3 658 Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' woven bath robes , dressing gowns , bed jackets and similar indoor wear and outer gar ­ ments , except garments of cate ­ gories 6 , 7 , 15 A , 15 B , 21 , 26 , 27 , 29 , 76 , 79 and 80 , of wool , of cotton or of man-made textile fibres ( 2 ) ( ] ) J he quantitative limits concerning this category are sub-limits of category 81 . ( 2 ) These quantitative limits include the products of category 78 . 31 . 12 . 85 Official Journal of the European Communities No L 366 / 53 Category CCT heading No NIMEXE code ( 1986 ) Description Units Mem ­ ber States Quantitative limits 1 January to 31 December 1986 83 60.05 A II a ) b ) 4 hh ) 1 L 22 33 44 ijij ) 11 kk ) 11 11 ) 11 22 33 44 60.05-04 , 76 , 77 , 78 , 79 , 81 , 85 , 88 , 89 , 90 , 91 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Outer garments , knitted or crocheted , not elastic or rub ­ berized , other than garments of categories 5 , 7 , 26 , 27 , 28 , 71 , 72 , 73 , 74 and 75 , of wool , of cotton or of man-made textile fibres Tonnes D F ! I i BNL UK ; IRL i DK : GR ! E | P EEC 960 84 69 129 283 4 15 8 9 2 1 563 GROUP III A Category CCT heading No NIMEXE code ( 1986 ) Description Units Mem- ; ber States I Quantitative limits 1 January to 31 December 1986 33 51.04 A III a ) 62.03 B II b ) 1 51.04-06 62.03-51 , 59 Woven fabrics of man-made fibres (continuous ), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic tex ­ tile fibres : Sacks and bags , of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethylene or poly ­ propylene , less than 3 in wide ; woven sacks of such strip or the like Tonnes D i F 1 I BNL ! UK IRL DK GR ! E P EEC 379 124 98 70 137 8 16 43 9 884 No L 366 / 54 Official Journal of the European Communities 31 . 12 . 85 Category CCT heading No NIMEXE code ( 1986 ) Description Units Mem ­ ber States Quantitative limits 1 January to 31 December 1986 35 51.04 A IV 51.04-10 , 11 , 13 , 15 , 17 , 18 , 21 , 23 , 25 , 27 , 28 , 32 , 34 , 36 , 41 , 48 Woven fabrics of man-made fibres (continuous ), including woven fabrics of monofil of strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic tex ­ tile fibres : Woven fabrics of synthetic tex ­ tile fibres (continuous ) other than those for tyres and those containing elastomeric yarn Tonnes I UK 759 262 37 56.07 Woven fabrics of man-made fibres Tonnes D 2 474 B 56.07-50 , 51 , 55 , 56 , 59 , 60 , 61 , 65 , 67 , 68 , 69 , 70 , 71 , 72 , 73 , 74 , 77 , 78 , 82 , 83 , 84 , 87 (discontinuous or waste ): B. , Of regenerated textile fibres : Woven fabrics of regenerated textile fibres ( discontinuous or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics F I BNL UK IRL DK GR E P EEC 782 4 788 1 155 2 254 90 228 44 81 16 11 912 41 ex 51.01 Yarn of man-made fibres (conti Tonnes F 681 A 51.01-02 , 03 , 04 , 08 , 09 , 10 , 12 , 20 , 22 , 24 , 27 , 29 , 30 , 41 , 42 , 43 , 44 , 46 , 48 nuous ), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres ( continuous ), not put up for retail sale , other than non-tex ­ tured single yarn untwisted or with a twist of not more than 50 turns per metre I 828 31 . 12 . 85 Official Journal of the European Communities No L 366 / 55 GROUP III B Mem- Quantitative limits Units ber 1 January to States 31 December 1986 1 000 pairs D 4 237 F 1 717 I 1 182 BNL ! 3 703 UK (')j 2 586 IRL ! 104 DK ! 213 GR i 54 E 651 P 54 EEC 14 501 D ( 2 ) ; 287 F 105 I 50 BNL ; 135 UK 200 IRL 8 DK 9 GR ! 8 E ; 17 P ! 3 EEC : 822 Tonnes I NIMEXE Category CCT heading No code Description ( 1986 ) 10 60.02 Gloves , mittens and mitts , knitted or A crocheted , not elastic or rubberized 60.02-40 Gloves , mittens and mitts , knit ­ ted or crocheted , not elastic or rubberized , impregnated or coated with artificial materials B 60.02-50 , 60 , 70 , Gloves , mittens and mitts , knit ­ 80 ted or crocheted , not elastic or rubberized ,' other than impreg ­ nated or coated with artificial plastic materials 67 60.05 Outer garments and other articles , A II b)5 knitted or crocheted , not elastic or B rubberized : 60.06 Knitted or crocheted fabric and B II articles thereof, elastic or rubber III ized ( including elastic kneecaps and elastic stockings ): B. Other : II 60.05-93 , 94 , 95 , Clothing accessories and other Il 96, 97 , 98 , 99 articles ( except garments ), knit ­ \ 60.06-92 , 96 , 98 ted or crocheted , not elastic or II rubberized ; articles (other than \ bathing costumes ) of knitted or Il crocheted fabric , elastic or rub ­ \ berized , of wool , of cotton , or \ of man-made textile fibres : Il 60.05-97 a ) Of which sacks and bags of a IIlI kind used for the packing of III goods , made from poly \ ethylene or polypropylene strip 71 60.05 Outer garments and other articles , A II b ) 1 IIknitted or crocheted , not elastic or IIrubberized : || ||A. Outer garments and clothing II accessories : li II. Other : || II b) Other : ||I 1 . Babies' garments ; Il II girls' garments up to Il II and including com ­ || li mercial size 86 60.05-06 , 07 , 08 , Babies' knitted outer I 09 garments , of wool , || of cotton or of \ man-made textile L fibres Tonnes D F I BNL UK IRL DK GR E P EEC 45 14 8 10 12 1 1 3 7,5 1,5 103 ;') Within the quantitative limits for the United Kingdom the following sub-limits exist for products falling under NIMEXE code 60.02-40 : 1983 : 480 000 pieces 1985 : 519 000 pieces 1984 : 499 000 pieces 1986 : 540 000 pieces 2 ) The quantitative limit for Germany does not cover elastic stockings under NIMEXE code 60.06-92 . No L 366 / 56 Official Journal of the European Communities 31 . 12 . 85 Category CCT heading No NIMEXE code ( 1986 ) Description Units Mem ­ ber States Quantitative limits 1 January to 31 December 1986 72 60.05 Outer garments and other articles , 1 000 pieces BNL 397 A II b ) 2 knitted or crocheted , not elastic or IRL 16 rubberized : A. Outer garments and clothing accessories : II . Other 60.06 Knitted or crocheted fabric and B I articles thereof, elastic or rubberized ( including elastic kneecaps and elas ­ tic stockings ): I B. Other : \ 60.05-11 , 13 , 15 Knitted swimwear 60.09-91 61.01 Men's and boys' outer garments : B II 61.02 Women's , girls' and infants' outer B II b ) \ garments : || B. Other : \\ 61.01-22 , 23 Woven swimwear , of wool , of \\ Il cotton or of man-made textileIl 61.02-16 , 18 fibres 74 60.05 Outer garments and other articles , Tonnes D 64 A II b)4 gg ) 11 \ knitted or crocheted , not elastic or F 14 22 rubberized : li I 16 33 li li BNL 19 44 A. Outer garments and clothingli UK 38 I accessories : IRL  II . Other : DK 2 60.05-71 , 72 , 73 , Women's , girls' and infants' GR 3 \ 74 (other than babies') suits andI E 9 li costumes ( including coordi P 3 li nate suits consisting of twoli EEC 168 or three pieces which are ordered , packed , consigned \ and normally sold together ),1 of knitted or crocheted\ fabric , not elastic or rub ­\\ \ berized , of wool , of cotton \ l or of man-made textile \ fibres , excluding ski suits n . 12 . 85 Official Journal of the European Communities No L 366 / 57 Category CCT heading No NIMEXE code ( 1986 ) Description Units Mem ­ ber States Quantitative limits 1 January to 31 December 1986 75 60.05 1 000 pieces A II b)4 ff) 18 6 1 1 6 D F I BNL UK IRL DK GR E P EEC 60.05-66 , 68 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Men's and boys' suits ( in ­ cluding coordinate suits con ­ sisting of two or three pieces which are ordered , packed , consigned and normally sold together ), of knitted or cro ­ cheted fabric , not elastic or rubberized , of wool , of cot ­ ton or of man-made textile fibres , excluding ski suits 3 2 1,5 38,5 80 Tonnes UK 4761.02 A Women's , girls ' and infants' outer garments : A. Babies' garments ; girls' garments up to and including commercial size 86 61.04 A Women's , girls' and infants' under garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' woven garments of wool , of cotton or of man-made textile fibres 61.02-01 , 03 61.04-01 , 09 GROUP III C NIMEXE Mem Quantitative limits Category CCT heading No code Description Units ber 1 January to \ ( 1986 ) \ States 31 December 1986 91 62.04 Tarpaulins , sails , awnings , sun Tonnes D 294 A II \ blinds , tents and camping goods : F 158 B II \ l I 76 \ 62.04-23 , 73 Tents \BNL 86 \\ UK 103 \II\ IRL 7 DK 24 Il II GR 17 Il II E 17 \ IIII P 3 EEC 785 No L 366 / 58 Official Journal of the European Communities 31 . 12 . 85 Category CCT heading No NIMEXE code ( 1986 ) Description Units 97 59.05 TonnesNets and netting made of twine cordage or rope , and made up fishing nets of yarn , twine , cordage or rope : Nets and netting made of twine , cordage or rope and made up fishing nets of yarn , twine , cord ­ age or rope 59.05-11 , 21 , 29 , 91 , 99 105 59.13 Tonnes59.13-01 , 11 , 13 , 15 , 19 , 32 , 34 , 35 , 39 Elastic fabrics and trimmings (other than knitted or crocheted goods ) consisting of textile materials com ­ bined with rubber threads 110 Tonnes62.04 A III B III Tarpaulins , sails , awnings , sun ­ blinds , tents and camping goods : Woven pneumatic mattresses62.04-25 , 75 l Mem Quantitative limits ber 1 January to Stares 31 December 1986 ­ D 121 F 77 I 24 BNL 56 UK 58 IRL 42 DK 208 l GR 109 E 7,5 P 1,5 EEC 704 UK 63 D 971 F 412 I 196 BNL 232 UK 647 IRL 17 DK 82 GR 15 E 17 P 3 EEC 2 592 D 58 F 14 I 26 BNL 51 UK 37 IRL 1 DK 2 GR 4 E 7,5 P 1,5 EEC 202 D 311 F 160 I 63 BNL 193 UK 133 \ IRL 9 DK 15 GR 12 E 7,5 P 1,5 EEC 905 Ll 111 Tonnes62.04 A IV B IV Tarpaulins , sails , awnings , sun ­ blinds , tents and camping goods : Camping goods , woven , other than pneumatic mattresses and tents 62.04-29 , 79 112 62.05 Tonnes A B D E Other made up textile articles ( in ­ cluding dress patterns ): Other made up textile articles , woven , excluding those of cate ­ gories 113 and 114 62.05-01 , 10 , 93 , 95 , 99 30 ,